Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.  The drawings submitted on 1/16/2019 are acceptable.

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Frank C. Eisenschenk on 1/12/2022.

In the Claims:

4.  In claim 17, line 1, the phrase “Fab or Fab’" has been replaced with – Fab, Fab’ or ScFv –.

5.  In claim 18, line 1, the phrase “Fab or Fab’" has been replaced with – Fab, Fab’ or ScFv –.
REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant has overcome the ODP rejections which were the only outstanding rejections in the OA given applicant’s approved TD of 12/22/2021. 

Accordingly, claims 1-3, 5-7, 9-13, and 15-21 are deemed allowable. 

7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 10, 2022						/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644